Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/202 has been entered.
Claims 1-3, 12-14 and 18 were amended. Claims 1-20 have been examined on the merits. 
Response to Amendment
Upon further consideration of the amended claims, the newly added limitation of a sheet does not overcome the primary reference of Zagyl. as indicated in the advisory action mailed on 4/12/2022. The rejection is set forth below. 

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4, 8, 12 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Zaggl et al. (US 2011/0179549). The device of Zaggl et al. discloses, 
A glove layer for a glove configured for use in hazardous environments, comprising:

a substrate (51)  comprising a palm portion (glove, palm side figure 10), a dorsal portion (figure 10), and a plurality of finger portions (finger stalls, figure 10)  extending from the palm and dorsal portions ; 
and an adhesive tape comprising a sheet (30) affixed to the dorsal portion of the substrate  (Figure 10, 30) and  covering at least a portion of the dorsal portion of the substrate opposite the palm portion (Figure 10),  the sheet extends from one lateral side of the dorsal portion of the substrate to an opposing lateral side of the dorsal portion of the substrate (see the area 30 below finger portions which spans the dorsal side of the glove at the knuckles) , wherein the sheet (30) comprises a durable laminate (Figure 3) with a pressure sensitive adhesive (para 0015). 

With respect to claim 2, wherein the sheet extends over a plurality of knuckle portions (30, figure 10) of the dorsal portion of the substrate.

With respect to claim 3, the sheet extends from the dorsal portion (from the upper surface) and at least partially over the plurality of finger portions (30, figure 10). 

With respect to claim 4, wherein the substrate comprises a    flame inhibiting material (leather, para 60). 

With respect to claim 8, wherein the substrate comprises a    woven, a nonwoven, or a knit material. (Leather, para 60, it is noted that leather is material that is not woven and therefore meets the claim as recited by applicant)


With respect to claim 12, wherein the sheet is 0.20 to 0.35 mm thick and includes adhesive on one side (table para 98). 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7, 9, 10  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zaggl et al in view of Hines et al (US 2012/0146784). The device of Zaggl et al. substantially discloses the claimed invention but is lacking the claimed material.
With respect to claim 7, the device of Hines discloses wherein the substrate comprises a   polyethylene material (glove claim 35, material claim 4). 
With respect to claim 9, wherein the substrate comprises a canvas (para 0010). It is noted that canvas is just a plain weave fabric and the device of Hines teaches a woven fabric having a dense heavy fabric and therefore meets the claim as recited. 
With respect to claim 10, wherein the substrate comprises poly para-phenyleneterephthalamide (para 0010). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed, to utilize the materials taught by Hines et al. in order to provide improved protection for the user (para 0010).
Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zaggyl et al. in view of US 2011/0107621. The device of Zaggyl et al substantially discloses the claimed invention but is lacking the material and thickness recited. The device of Mordecai et al. teaches a protective glove (800) having, 
With respect to claim 11, wherein the substrate comprises a .50 mm thick aluminized material comprising a blend of polybenzimidazole synthetic fibers and poly para-phenyleneterephthalamide synthetic fibers. (para 0041). It would have been obvious to a person having ordinary skill in the art to substitute the known material of Moredecai et al. for the material substrate of Zaggyl et al. in order to provide improved provide improved protection to the user (para 0042). 


Claim 5, 6  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zaggl et al, in view of Gold (US 5,498, 472). The device of Zaggl et al. substantially discloses the claimed invention but is lacking a fleece and liquid impermeable barrier. 
With respect to claim 5, the device of Gold teaches a self-extinguishing fleece (101). 

With respect to claim 6 liquid impermeable barrier (102)


It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the material taught by Gold in order to provide improved and variable protection (Column 3, lines 5-10). 

Allowable Subject Matter
Claims 13-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The present invention pertains to a device that specifically requires an adhesive laminate in combination with a glove.  It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipates nor renders obvious an adhesive laminate, used in combination with a glove, having an adhesive laminate sheet affixed to the dorsal portion of the substrate, and extending from and covering from each of the lateral sides and from the wrist to a knuckle portion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please Note, the art of recorded cited in the PTO-892 may be relevant to the features of the invention both claimed and unclaimed or are relevant to the overall inventive concept.  The best art has been set forward in the office action, as determined by the examiner and the art references provided are to establish other significant and relevant art and to promote compact prosecution. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689. The examiner can normally be reached Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732